UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53998 VAMPT AMERICA, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2212 Queen Anne Avenue N., Seattle, WA (Address of principal executive offices) (Zip Code) 866-725-0541 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act o YES x NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YES o NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 24,439,830 common shares issued and outstanding as of November 19, 2012. TABLE OF CONTENTS PART 1 – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 22 Item 4. Controls and Procedures. 22 PART II – OTHER INFORMATION 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 26 PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements Our unaudited interim consolidated financial statements for the three and six month periods ended September 30, 2012 form part of this quarterly report. They are stated in United States Dollars and are prepared in accordance with United States generally accepted accounting principles.Interim results are not necessarily indicative of results for the full fiscal year. 3 Interim Consolidated Financial Statements Vampt America, Inc. For the Nine Months ended September 30, 2012 (Unaudited) 4 Consolidated Balance Sheets As at September 30, 2012 and December 31, 2011 (Unaudited) September 30, December 31, 2011 ASSETS Current Cash and cash equivalents $ $ Accounts receivable Inventories, net Prepaid expenses and deposits Deferred financing costs - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Accounts payable and accrued liabilities $ $ Short term related party debt Short term convertible notes payable, net Derivative liability - Due to stockholder Total Current liabilities Long term convertible notes payable, net - Long term notes payable Total Liabilities Stockholders’ equity (deficit) Capital Stock Authorized: 100,000,000 common share, $0.001 par value Issued and outstanding shares: 24,439,830 and 1, respectively September 30, 2012 and December 31, 2011 - Series A Preferred Stock Authorized: 200,000,000 preferred shares, $0.001 par value Issued and outstanding shares: 100 and 0, respectively September 30, 2012 and December 31, 2011 - - Additional paid in capital 1 Capital stock subscribed, but unissued - Deficit ) ) Total stockholders’ deficit ) ) Total Liability and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 Consolidated Statements of Operations For the periods ending September 30 (Unaudited) Three months ended September 30, Three months ended September 30, 2011 Nine months ended September 30, 2012 Nine months ended September 30, 2011 Revenue $ Cost of goods sold Gross Profit (Loss) Expenses Compensation and benefits General and administrative Product research and development - - Professional fees Sales and marketing Travel Other Income (Expense) Loss on extinguishment of debt - - ) - Gain on derivative liability - - Interest expense ) Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) n/a $ ) n/a Weighted average number of common sharesoutstanding n/a n/a The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 Consolidated Statements of Stockholders’ Deficit For the nine months ended September 30, 2012 (Unaudited) Preferred Stock Common Stock Capital stock subscribed Additional Total stockholders’ Shares Amount Shares Amount but not issued paid-in capital Deficit equity(deficit) Balance, December 31, 2011 - - 1 - $ $
